DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-8 and 10-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al [US 2017/0083252 A1].
	As to claims 1 and 13, Singh et al teach a storage server, comprising:
an interface to a storage over fabric network [e.g., NVMe fabric/PCIe 206 in fig. 2]; 
a plurality of input/output (I/O) queues (IOQs) [e.g., “Various example embodiments herein disclose a method of managing input/output (I/O) queues by a Non-Volatile Memory Express (NVMe) controller.  The method includes receiving a single command from a host to perform a creation of the I/O queues or deletion of the I/O queues” in Abstract];
a plurality of non-volatile data storage devices to store data received from a host computer system over the interface to the storage over fabric network [e.g., NAND subsystem 210 in fig. 2]; and

As to claims 2 and 14, Singh et al teach a target subsystem, wherein the processor to set a configuration for the target subsystem, the configuration including identification of one or more host computer systems allowed to request the IOQs from the target subsystem [e.g., “The completed command is uniquely identified, for 
As to claims 3 and 15, Singh et al teach a target subsystem, wherein the processor to set the maximum number of the IOQs to be provisioned for the host computer system and the maximum depth of the IOQs to be provisioned for the host computer system comprises setting the maximum number of the IOQs to be provisioned for the host computer system by the target subsystem and the maximum depth of the IOQs to be provisioned for the host computer system by the target subsystem [e.g., “Various example embodiments herein provide a NVMe controller for creating the I/O queues.  The NVMe controller is configured to receive a single command from the host to perform the creation of the I/O queues.  Further, the NVMe controller is configured to process the queue identifier, the queue size and/or combination of the queue identifier and queue size indicated in the single command.  Furthermore, the NVMe controller is configured to perform the creation of I/O queues in the host memory” in paragraph 0043].
As to claims 4 and 17, Singh et al teach the processor to receive a first request from the host computer system to create a number of IOQs, determine the maximum number of the IOQs to be provisioned for the host computer system, and send the maximum number of the IOQs to be provisioned for the host computer system to the host computer system [e.g., “Based on the processing of the queue identifier and the queue size, the NVMe controller 102 is configured to create the completion queues in the host memory.  Based on creating the completion queue in the host memory, the NVMe controller 102 is configured to send a response to the host driver 104” in paragraph 0062].
As to claims 5 and 18, Singh et al teach the processor to receive a second request from the host computer system to get the maximum depth of the IOQs to be provisioned for the host computer system, compute the maximum depth of the IOQs to be provisioned for the host computer system, and send the maximum depth of the IOQs to be provisioned for the host computer system to the host computer system [e.g., “After identifying (and/or determining) that a desired value (and/or triggering value)is specified in the queue identifier, the NVMe controller 102 is configured to determine whether the queue size specified in the single command is within a desired value range, such as the I/O queue limit supported by the NVMe controller 102.  If the NVMe controller 102 does not support the queue size specified in the single command within I/O queue limit, the NVMe controller 102 is configured to transmit, provide, and/or pop-up the error message.  If the NVMe controller 102 supports the queue size specified in the single command within the I/O queue limit, the NVMe controller 102 is configured to process the queue identifier and the queue size.  Based on the processing of the queue identifier 
As to claims 6 and 19, Singh et al teach the processor to receive, from the host computer system, a plurality of third requests to create the IOQs for the host computer system, and create the IOQs when a number of IOQs to be created by the plurality of third requests is less than or equal to the maximum number of IOQs to be provisioned for the host computer system [e.g., “However, the present NVM Express specification 1.2 supports 1 to 65,535 I/O queues.  During initialization, the host has to send multiple (1 to a maximum of 65,535) create I/O Submission Queue and Create I/O Completion Queue commands to create I/O queues, which highly impacts the time required to initialize the controller” in paragraph 0006, “If the value specified exceeds the Number of Queues supported by the controller 102, the controller 102 should return an error of Invalid Number of Queues.  This is a 0's based value.  The create I/O completion queue will return a value, such as 3h, in a command specific status, which indicates invalid the number of queues, if the values specified in NQ exceeds the Number of Queues supported by the controller 102” in paragraph 0075].
As to claims 7 and 20, Singh et al teach the processor to receive, from the host computer system, a plurality of third requests to create the IOQs for the host computer system, and create the IOQs when each IOQ requested to be created has a requested depth less than or equal to the maximum depth of the IOQs to be provisioned for the host computer system [e.g., “However, the present NVM Express specification 1.2 
As to claims 8 and 21, Singh et al teach a plurality of processors, one of the processors to set an affinity for at least one of the created IOQs to one of the plurality of processors [e.g., “The completed command is uniquely identified, for example, by using a combination of an associated submission queue identifier and a command identifier that is assigned by the host application” in paragraph 0055, “Typically the number of submission queues created is based on the system configuration (e.g. a number of available computer processors and/or processing cores present in the system, etc.) and anticipated workload of the system.  For example, on a four core computer processor based system, there may be a submission queue 101/completion queue 102 pair for each of the four cores to avoid locking problems between the four cores and to ensure that data structures are created in the appropriate processor core's cache” in paragraph 0057].
As to claim 10, Singh et al teach wherein the plurality of non-volatile data storage devices includes any one or more non-volatile storage media accessible to the 
As to claims 11, 16, and 22, Singh et al teach wherein: the interface to the storage over fabric network is configured with an NVM over fabric (NVMe-oF) communication protocol; and the plurality of non-volatile data storage devices is accessible by the host computer system through the NVMe-oF communication protocol [e.g., NVMe fabric/PCIe 206 in fig. 2].
As to claim 12, Singh et al teach wherein the processor comprises a NVMe-oF target subsystem configured with the NVMe-oF communication protocol, the NVMe-oF target subsystem corresponding to an NVMe-oF initiator configured on the host computer system [e.g., NVMe host driver 104, NVMe fabric/PCIe 206, NVMe controller 102 in fig. 2].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al [US 2017/0083252 A1] in view of Shapiro [US 8,578,106 B1].
	As to claim 9, Singh et al do not explicitly teach, however Shapiro teaches wherein the interface and the plurality of nonvolatile data storage devices are disaggregated resources housed in one or more racks configured for distributed storage .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Frolikov [US 2019/0227718 A1] teach allocating and adjusting the number of input/output queues.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ilwoo Park whose telephone number is (571) 272-4155.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent 

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        6/3/2021